Citation Nr: 0817717	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-16 705	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of retained foreign body in the left forearm.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active service from December 7, 1990, 
to May 14, 1991.  He performed active duty for training and 
inactive duty training at various dates from 1979 through 
1999.  He did not serve in Southwest Asia.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2000-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that in pertinent part denied service connection 
for tinnitus and granted service connection for retained 
foreign body of the left forearm, but assigned a 
noncompensable rating.  This appeal also arises from a June 
2001 RO rating decision that denied service connection for 
PTSD.  

The Board remanded the case in December 2003 for further 
development.

In December 2005, the Appeals Management Center (AMC) granted 
a 10 percent rating for a tender scar associated with a left 
forearm retained foreign body effective from July 7, 1999, 
the date of receipt of the original claim.  The veteran has 
continued his appeal for a higher initial rating.  


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2.  The veteran is not a credible source of information 
concerning the existence of tinnitus.   

3.  Competent evidence tending to show that tinnitus is 
related to active military service has not been submitted.  

4.  There is competent evidence of a diagnosis of PTSD based 
on a verified non-combat stressor during active service.   

5.  Residuals of a left forearm retained foreign body include 
only a tender 1 centimeter by 1 centimeter, non-disfiguring, 
superficial scar.

6.  Competent medical evidence dissociates any muscular or 
neurological deficit from a left forearm retained foreign 
body or scar. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for left forearm retained foreign body with 
superficial scar are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.118 Diagnostic Codes 7804, 7819 
(effective prior to and on August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  
These notices must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notices provided may not have 
addressed the tinnitus rating criteria or effective date 
provisions that are pertinent to a claim, such error was 
harmless given that service connection for tinnitus is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Service 
connection for PTSD is granted below and in a March 2008 
supplemental statement of the case (SSOC), the AMC did 
provide the necessary notices. 

The veteran challenges the initial evaluation of his left 
forearm scar following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  An April 
2000 VA decision denied service connection for tinnitus.  
Thus, it had been decided and appealed prior to the enactment 
of the current section 5103(a) requirements in November 2000.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, VA did not err in not providing such notice.  
Rather, the claimant has the right to a content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  VA remanded the case in December 2003 so that 
the veteran could receive notice and subsequent process.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  The Federal Circuit stated that 
requiring claimant to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the law and VA's uniquely pro-claimant benefits system.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private outpatient treatment records.  
The claimant was afforded pertinent VA medical examination.  
Significantly, neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

The term "active military, naval, or air service," in turn, 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from myocardial 
infarction or cerebrovascular accident which occurred during 
such training.  38 C.F.R. § 3.6(a) (2007).

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Tinnitus

The veteran's service medical records (SMRs) do not reflect a 
diagnosis of tinnitus.  In his original July 1999 service 
connection claim, he indicated that ear ringing began in 
1997.  During an August 1999 VA audiometry evaluation, the 
veteran indicated that tinnitus began four to five years 
earlier.  The diagnosis was hearing loss with associated 
tinnitus.

In support of his tinnitus claim, the veteran submitted 
evidence of exposure to loud noise during active military 
service and during reserve component training.  This evidence 
includes certificates of achievement issued by his field 
artillery battalion commander, a sick slip from A Battery of 
his artillery group dated in March 1999 that notes ringing in 
both ears, a National Guard separation document (NGB Form 
22), issued in January 2000, that reflects that his military 
occupation had been cannon crew member since June 1979, and 
numerous annual proficiency reports that note that the 
veteran's military duty was to fire the weapon.

In November 2005, a VA audiologist evaluated the veteran's 
claimed tinnitus.  During evaluation, the veteran claimed 
that tinnitus began in 1992 or 1993.  The examiner noted 
exposure to noisy artillery fire and civilian exposure to 
noisy heavy equipment and other machinery.  During the 
evaluation, the audiologist detected malingering.  The 
audiologist then determined that the veteran was not a 
reliable source of information and declined to confirm that 
tinnitus was present.

Because the record reflects an intercurrent cause for 
tinnitus and because a VA audiologist has declined to 
attribute tinnitus to exposure to the loud noise of artillery 
firing, the Board does not find a medically sound basis upon 
which to grant the benefit.  After considering all the 
evidence of record, the Board finds that the preponderance of 
it is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Service connection for tinnitus 
is therefore denied.  

PTSD

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In Cohen, the Court stressed that where a diagnosis of PTSD 
has been made, the Board must presume the sufficiency of the 
claimed stressor and the PTSD diagnosis itself is presumed to 
be in conformance with DSM-IV(r) standards.  Id, at 140.  

A VA PTSD compensation examination dated in January 2008 
contains a diagnosis of PTSD.  Contemporaneous VA outpatient 
treatment reports and previous examination reports also note 
PTSD.  The significant stressors upon which the diagnosis of 
PTSD is based include constant fear of death or injury due to 
misfiring or malfunctioning artillery, as reported during the 
January 2008 examination.  While a devastating artillery 
misfire has not injured the veteran, the PTSD examiner noted 
that this was a major worry, as such artillery accidents are 
routine.  This report and others note that the veteran 
suffers from educational and cultural deficits.  A November 
1999 VA evaluation notes concrete thinking.  These features 
contribute to continued stress.  While the veteran has 
mentioned other stressors, because the PTSD diagnosis is 
based, in part, on fear of injury or death from artillery 
misfires and because this stressor has been independently 
verified, the evidence for service connection is sufficient. 

After consideration of all the evidence of record, including 
the testimony, because a diagnosis of PTSD based on a 
verified non-combat stressor has been offered, the Board must 
grant the claim.  

Disability Rating for Left Forearm

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability ratings, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

According to a December 2005 VA rating decision, the left 
forearm has been rated 10 percent disabling for the entire 
appeal period under Diagnostic Code 7819-7804.  The appeal 
period began in July 1999, when the veteran submitted his 
service-connected claim for the left forearm. 

Under Diagnostic Code 7819, a benign skin neoplasm is rated 
as disfigurement of the head, face, or neck, under Diagnostic 
Code 7800, or as scars under Diagnostic Codes 7801-05, or as 
impairment of function.  38 C.F.R. § 4.118, Code 7819 (2007).  
This code did not change substantively during the appeal 
period.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  Under the revised rating schedule, the 
provisions of Diagnostic Code 7804 did not change 
substantively. 

Evidence that supports a 10 percent rating under Diagnostic 
Codes 7819-7804 includes objective evidence of tenderness at 
the superficial scar site.  However, there is no provision 
for a rating greater than 10 percent under Diagnostic Code 
7804 for a tender superficial scar.  There is, however, a 
possibility that a separate rating could be assigned for 
other functional impairment brought about by the retained 
foreign body.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  

Evidence that supports a separate rating is in controversy.  
The evidence that supports a separate rating includes a March 
2002 VA physical examination report that contains an 
assessment of nerve damage to left arm related to old injury.  
All other medical nexus evidence is negative, however.  

According to a June 1999 private electromyography (EMG) 
report, the veteran complained of left arm numbness and loss 
of strength with a knot below the elbow.  The study confirmed 
mild left carpal tunnel syndrome with no evidence of left 
ulnar neuropathy.  According to a July 1999 VA 
electromyography (EMG) report left carpal tunnel syndrome and 
a left ulnar nerve lesion across the left elbow were shown.  
The left ulnar nerve lesion was mild in degree.  

According to an August 1999 VA muscles compensation 
examination report, there was a slightly tender nodule on the 
left upper forearm.  Subjective numbness of the left palm was 
reported.  No muscle atrophy or weakness was found.  The 
examiner dissociated a foreign body in the left forearm with 
any sensory change reported, explaining that a subcutaneous 
lesion would not affect deeply situated nerves.  

According to a June 2000 VA neurology consultation report, 
the left elbow lesion compressed the ulnar nerve and produced 
neuropathic pain.  The left extensor policus and opponens 
policus (movement of left thumb) showed 4/5 strength.  

An August 2000 VA peripheral neuropathy examination report 
reflects a complaint of left hand numbness and weakness.  The 
examiner recommended further study to determine whether these 
symptoms are related to a service-connected left forearm 
nodule.  

According to a November 2005 VA orthopedic compensation 
examination report, the veteran reportedly could feel a 
foreign body rolling under the skin of the left forearm.  He 
reported constant numbness.  He reported pain from the left 
side of the neck to the fingers.  The examiner elicited left 
elbow and forearm limitation of motion due to pain and noted 
that an EMG study was compatible with left carpal tunnel 
syndrome and left ulnar lesion across the elbow.  Left hand-
grip was weak, that is, 5 pounds compared o 75 pounds on the 
right.  Left hand pinprick test was abnormal, but not in a 
dermatomal pattern.  The examiner suspected a somatization 
disorder with possible malingering.

The foreign body scar was described as a 1 centimeter by 1 
centimeter circular pigmented scar located 5 centimeters 
below the elbow crease.  It was asymptomatic.  The examiner 
dissociated any muscle or neurological deficit from the 
injury with retained foreign body in the upper left forearm.  

Although a March 2002 VA report tends to relate nerve damage 
to the left arm penetrating injury, in August 1999 and again 
in November 2005, VA examiners reviewed the pertinent medical 
history, examined the veteran, and found that there was no 
connection between any muscle or neurological deficit and the 
service-connected residuals of a left forearm injury.  The 
Board finds the August 1999 and November 2005 opinions 
persuasive, as they are based on essentially correct facts.  
Thus, they outweigh the March 2002 report that tends to 
associate nerve damage with the service-connected injury.  

Although the veteran has related muscle and nerve deficits to 
his service-connected left forearm injury, his lay opinion is 
competent with respect to a description of symptoms of 
disease, disability, or injury, but not the determination of 
an issue involving a question of medical expertise.  
38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 
1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  Thus, his opinion will 
not be afforded any weight in the matter.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  A staged rating is therefore unnecessary.  
Fenderson, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an initial disability rating 
greater than 10 percent for residuals of retained foreign 
body in the left forearm is therefore denied.  

Extraschedular Consideration

38 C.F.R. § 3.321(b) (2007) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer it.  Colayong v. West 
12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  There is no evidence of record that 
the veteran's service-connected residuals of retained foreign 
body in the left forearm has caused marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, the Board is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).




ORDER

Service connection for tinnitus is denied.  

Service connection for PTSD is granted.

An initial rating in excess of 10 percent for residuals of a 
left forearm retained foreign body is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


